Citation Nr: 1045392	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-29 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

In November 2010, the Veteran testified during a Board hearing, 
held by the undersigned Acting Veterans Law Judge.  A copy of the 
hearing transcript has been associated with the record.

The Board has re-characterized the issue of entitlement to 
service connection for PTSD to include the broader issue of 
entitlement to service connection for an acquired psychiatric 
disability, to include PTSD, pursuant to Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (holding that, when a claimant makes a claim, 
he is seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled).  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board regrets any further delay in adjudicating the Veteran's 
claim.  However, pursuant to the duty to assist, this issue must 
be remanded for further development.

In this case, the Veteran claimed that, while serving with the 
89th Infantry Unit, he and his unit were often under fire.  The 
Veteran noted one particular incident, in which he put a 
soldier's body on the litter after the soldier's head had been 
hit.  See VA examination report, March 2006.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2010).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  

The Court held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD specifically requires: (1) a current 
medical diagnosis of PTSD, (2) credible supporting evidence that 
the claimed in-service stressor actually occurred, and (3) 
medical evidence establishing a nexus between the claimed in-
service stressor and the current symptomatology of PTSD.  See 
38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997), and Pentecost v. Principi, 16 Vet. App. 
124, 129 (2002).  [Effective July 13, 2010, the regulations 
governing PTSD claims eliminate the requirement for corroborating 
that the claimed in-service stressor occurred if a stressor 
claimed by a veteran is related to his/her fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the veteran's symptoms are 
related to the claimed stressor-provided that the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service.  75 Fed. Reg. 39843-52 (July 13, 
2010).]  

As noted above, the Veteran claimed that, while serving with the 
89th Infantry Unit, he and his unit were often under fire.  The 
Veteran noted one particular incident, in which he put a 
soldier's body on the litter after the soldier's head had been 
hit.  See VA examination report, March 2006.  The RO conceded the 
Veteran's combat stressor in a May 2006 rating decision.  
[Specifically, as noted in the May 2006 rating action, the 
Veteran's exposure to combat is conceded because his service 
personnel records reflect his in-service duties as a medical 
technician and his participation in the crossing of the Rhine 
River.]  As such, this claim hinges upon a current diagnosis of 
an acquired psychiatric disorder, to include PTSD, linked to the 
Veteran's verified, in-service stressor.

In conjunction with the Veteran's claim, he has been afforded 
three VA examinations.  The first, conducted in March 2006, did 
not render a diagnosis for any psychiatric disorder.  While the 
conceded stressor was noted, as well as the fact that the Veteran 
continued to re-experience that traumatic event on a regular 
basis, he was found not to meet the full diagnostic criteria 
related to avoidance symptoms or numbing.  Further, a clear 
pattern of persistent arousal was not present.  As such, a 
diagnosis of PTSD was not appropriate.  See VA examination 
report, March 2006.  

The Veteran was afforded a second VA examination in May 2007.  
Once again, the Veteran was not diagnosed with a psychiatric 
disorder.  The examiner stated that the Veteran did not currently 
endorse three or more symptoms of persistent avoidance of stimuli 
associated with his combat trauma, or a numbing of general 
responsiveness.  The lack of arousal symptoms was noted as well.  
Although the Veteran demonstrated some mild to moderate deficits 
upon formal mental status examination testing, the examiner 
opined that those deficits appeared to be a natural counterpart 
to his age and the normal deterioration of his cognitive 
processes and memory capacity.  See VA examination report, May 
2007.

In November 2007, the Veteran's private provider provided a 
diagnosis of PTSD based on his reported combat experiences.  It 
does not appear that the examiner reviewed the prior examinations 
of record, and the issues of avoidance and numbness were not 
specifically addressed.  Although a PTSD diagnosis was provided, 
the Veteran's denial was continued in February 2008 because the 
November 2007 opinion was provided by a social worker, which was 
outweighed by the opinions of two VA psychologists.  See 
Supplemental Statement of the Case, January 2008.

A third VA examination was provided in April 2008.  Again, the 
Veteran was not diagnosed with a psychiatric disorder.  The 
examiner noted the private opinion of record, and also noted that 
the social worker failed to delineate symptomatology related to a 
diagnosis of PTSD.  In support of her opinion, the examiner noted 
that there was no Axis I symptomatology that reaches a level 
needed for a diagnosis.  While nightmares were a consistent 
concern, numerous PTSD symptomatology referenced by the Veteran 
were not demonstrated during the clinical examination.  As such, 
the Veteran's symptom picture did not rise to the level of a 
diagnosable mental illness.  See VA examination report, April 
2008.

As previously discussed herein, the Veteran's in-service stressor 
event has been confirmed by the RO.  During the Veteran's recent 
hearing before the undersigned, he testified that his social 
worker submitted a more recent letter (dated in June 2009) in 
support of the November 2007 PTSD diagnosis.  Specifically, the 
Veteran's representative stated that this letter addressed the 
symptoms which were not found in prior VA examinations.  See 
Transcript, p. 3.  However, the Board notes that his letter is 
not currently of record.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the United States Court of 
Appeals for Veterans Claims (Court) noted that the third prong of 
38 C.F.R. § 3.159(c)(4)(I), requires that the evidence of record 
"indicate" that the claimed disability or symptoms may be 
associated with service, establishes a low threshold.   See also 
Locklear v. Nicholson, 20 Vet. App. 410 (2006).   

While the Veteran has been afforded numerous VA examinations 
pertaining specifically to PTSD, it is unclear from a reading of 
these reports whether the examiners considered the presence of an 
acquired psychiatric disability other than PTSD related to the 
Veteran's active service.  Moreover, at the recent hearing, the 
Veteran's representative asserted that these prior examinations 
are inadequate because the Veteran had difficulties hearing the 
examiners' questions.  [Indeed, service connection for bilateral 
hearing loss has been granted and evaluated as 20 percent 
disabling, effective from November 18, 2005.]  On remand, the 
Veteran should be afforded an additional VA examination to 
determine the nature and etiology of any current psychiatric 
disability, to include PTSD.  See Clemons.  The examiner should 
also be informed of the Veteran's hearing impairment.  

In addition, the Veteran should be afforded the opportunity to 
submit any further statements or treatment records from his 
private provider, to include the purported clarifying letter from 
his social worker, dated in June 2009, and he should be provided 
a release form so that VA may attempt to obtain any other 
pertinent, outstanding treatment records.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Issue to the Veteran a Veterans Claims 
Assistance Act Of 2000 notice letter 
pertaining to the issue of entitlement to 
service connection for an acquired 
psychiatric disability other than PTSD.  

2.  The RO/AMC must send a medical release 
form to the Veteran, and request that he 
complete the release form for all treatment 
records from his private provider, Jeffrey L. 
West, LCSW, to include a letter from this 
provider dated in June 2009, as well as for 
any other available treatment records by 
other private providers.

3.  Schedule the Veteran for a VA psychiatric 
examination to determine the extent and 
etiology of any diagnosed psychiatric 
disorder, to include but not limited to 
PTSD.  The claims file must be made available 
to the examiner, and the examiner should 
indicate in his/her report that the claims 
file was reviewed.  

The examiner should be informed of the 
Veteran's hearing impairment.  The examiner 
should respond to the following:

Is it at least as likely as not that any 
currently-diagnosed psychiatric disorder, 
to include PTSD, is etiologically related 
to the Veteran's period of active service, 
to include his confirmed military 
stressor event?  [As previously noted 
herein, the Veteran's exposure to combat 
is conceded because his service personnel 
records reflect his in-service duties as a 
medical technician and his participation 
in the crossing of the Rhine River.  The 
Veteran maintains that, in one particular 
incident, he put a soldier's body on the 
litter after the soldier's head had been 
hit.]  

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.  Complete rationale for all opinions 
expressed should be provided.  

4.  After completing the above action and any 
other development as may be indicated by any 
response received as a consequence of the 
action taken in the paragraph above, the 
claim should be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case should be provided to the Veteran 
and his representative.  After the Veteran 
has had an adequate opportunity to respond, 
the appeal should be returned to the Board 
for appellate review.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

